DETAILED ACTION
This action is in reply to papers filed 6/2/2021.  Claims 1-11, 13 and 15 are pending with claims 11 and 13 examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2021 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180327717A1, Published 11/15/2018.

Withdrawn Claim Rejections
Applicant’s arguments regarding the 35 U.S.C. 102 (a)(1) rejection of claims 11- 14 as being anticipated by Sun et al. (Sci Transl Med. 2012 Apr 18; 4(130): 130ra47) has been fully considered and is found persuasive. The 102 (a) (1) rejection of claims 11 and 13 is withdrawn. Note that the rejection has been withdrawn in view of amendments to claims 11 and 13. The rejection of claims 12 and 14 are moot as the claims are cancelled. 
Applicant’s arguments regarding the 35 U.S.C. 102 (a)(1)/(a)(2) rejection of claims 11- 14 as being anticipated by Sun et al. (PgPub US20130029866A1, Published 1/31/2013, Filed 7/20/2012, Reference 3 in IDS filed 2/27/2018) has been fully considered and is found persuasive. The 102 (a) (1)/(a)(2) rejection of claims 11 and 13 is withdrawn. Note that the rejection has been withdrawn in view of amendments to claims 11 and 13. The rejection of claims 12 and 14 are moot as the claims are cancelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Prior Art Rejection 1
Claim(s) 11 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Conklin et al. (PgPub US20090227469A1, Filed 3/10/2009, Published 9/10/2009).

Regarding claim 11 and claim 13, Conklin discloses a panel of cardiomyocytes, said panel comprising a plurality of cardiomyocytes, wherein said plurality of cardiomyocytes is generated by inducing cells other than embryonic stem cells obtained from a plurality of individuals to differentiate into cardiomyocytes in vitro (see Conklin at claim 1). Continuing, Conklin discloses a host of non-retroviral means of inducing the non-embryonic stem cells, wherein such methods include use of lentiviruses (e.g., HIV), adenoviruses, protein transduction, transient transfection, or protein transduction (Pg. 4-5, para. 53-54). Further, Conklin discloses the source of cells used to generate the iPS cell includes an individual who has no known mutation in any polypeptide associated with control of the QT interval and who has not experienced LQTS (has not had an LQTS episode) (i.e. a healthy control cell) (Pg. 10, para. 94 – note Conklin discloses this cell as a ‘normal cardiomyocte’) and  2) an individual who has a mutation in polypeptide associated with control of the QT interval, where the mutation is known to be associated with increased risk of LQTS (Pg. 4, para. 48). Conklin discloses this mutation is LQT8 or Timothy syndrome (Pg. 5-6, para. 64; Pg. 9, para. 83). 
Accordingly, Conklin anticipates the claimed invention. 




Prior Art Rejection 2
Claim(s) 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (Stem Cells Transl Med. 2015 May;4(5):468-75. Epub 2015 Mar 13; Prior Art Reference 38 in IDS filed 2/27/2018).

Regarding claim 11 and claim 13, Song discloses differentiated episomally reprogramed human iPSCs derived from patients with Timothy syndrome into cardiomyocytes using a monolayer differentiation method. Song found that Timothy syndrome cardiomyocytes showed slower, irregular contractions and abnormal calcium handling compared with the healthy controls (Abstract; Pg. 469, Col. 1, para. 3; Pg. 470, Col. 1-paragrap bridging Pg. 471).
Accordingly, Song anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 3
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (PgPub US20130029866A1, Published 1/31/2013, previously cited) in view of Gao et al. (Circ Arrhythm Electrophysiol . 2013 Jun; 6 (3):614-622).
Regarding claim 11, in-part, and claim 13, Sun et al. teach in vitro cell cultures of disease-relevant cardiomyocytes, where the cardiomyocytes are differentiated from lentivirus 
However, Sun fails to teach the disease is Timothy Syndrome (as further in claim 11). 
Before the effective filing date of the claimed invention, Gao et al. taught Timothy syndrome (TS) is a rare long-QT syndrome caused by CACNA1C mutations G406R in exon 8A (TS1) and G402S/G406R in exon 8 (TS2) and characterized by cardiac arrhythmias (Abstract; Pg. 614, Col. 1). Gao adds that management of TS is a challenge and prognosis is poor and that 
because TS is rare, a validated drug therapy has not yet been established (paragraph bridging Pg. 614 and Pg. 615). Thus towards this end, and in their study to improve clinical manifestations in TS, Gao teaches isolating oral mucosal cells from the parents of a 2 yr. old girl with a typical TS1 phenotype (Pg. 615, Col. 1, para. 2-4). Using a cloning sequencing technique, Gao identified the A1216 in 5 clones of 45 colonies, indicating that ≈22.22% of the oral
mucosa cells carried the mutant allele in the child’s father (Pg. 616, Col. 2, para. 1).
When taken with Sun’s objective of an in vitro cell culture of disease-relevant cardiomyocytes comprising at least one allele encoding a mutation associated with a cardiac disease, one of ordinary skill in the art would have found it prima facie obvious to reprogram oral mucosa cells of the father of a Timothy Syndrome patient, using the method of Sun, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have found it obvious to reprogram oral mucosa cells into iPS cells and then differentiate said iPS cells into cardiomyocytes. A reasonable expectation of success is present 
Accordingly, the claimed invention was prima facie obvious. 



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632